Gilbert, J.,
specially concurring. When Sanders obtained his license from the City of Augusta there was in operation an ordinance, set out in the statement of facts, which provided that the license could be revoked “upon the conviction of the licensee for a violation of any law.” Sanders on the trial admitted that he had repeatedly violated and was convicted of violating a State penal law. “ One who accepts and acts under a license on the condition that it may be revoked at discretion, whether such condition is imposed by statute, ordinance, or the license itself, thereby assents to such condition, and is estopped to question the right to revoke, and such estoppel applies, even though no notice of an intention to revoke is given him.” 37 C. J. 247. Section 15 of ’the Political Code provides as follows: “Where, in the exercise of the police power, a license is issued, the same is not a contract, but only a permission to enjoy the privilege for the time specified, on the terms stated. It may be abrogated.” This section has reference expressly to licenses issued in the exercise of police *242power. As is ruled above, a city has no authority to arbitrarily revoke a business license it has granted to a person to carry on a business per se perfectly lawful. Such a license may be revoked upon just or reasonable cause, where the action taken is not arbitrary. In cases falling peculiarly within the police power, such as the operation of barrooms and pool rooms, the license may be revoked, in proper instances, without notice. In cases where the business does not fall within the police power, the rule is otherwise. Purvis v. City of Ocilla, 149 Ga. 771 (4) (102 S. E. 241). Meat markets, in a sense, would seem t'o be within that class falling within the police power; but for present purposes I treat them as classified with grocery stores. I concur in the judg: ment of affirmance solely on the ground that the license was revoked by the mayor and the council without due notice, thus depriving the licensee of his constitutional right of due process. I am aware that notice would have been of little, if any, protection or value, since the licensee admitted flagrant violation of the criminal law of the State, which undoubtedly afforded just cause for the revocation of his license, and also showed that the action of revocation was not arbitrary. Mr. Justice Hines joins in this special concurrence.